In this case, petitioner seeks modification of his removal from his position of Guard (PG-8) at the Subic Bay Naval Base, Philippines, on the grounds that removal was too severe a penalty for his offense. On February 26, 1980, the Merit Systems Protection Board (MSPB) in affirming the Navy’s action, Lagnas v. Department of the Navy, No. SF075209118, determined that there was substantial evidence to support the charges for which the petitioner was removed and, further, that in light of petitioner’s past disciplinary record, the sustained charges were sufficiently serious to justify the penalty of removal. The MSPB denied the petitioner’s request for review on November 17, 1980.
Upon review of the administrative proceedings and the parties’ submissions, it is determined that the agency’s decision to remove petitioner from its employ was free from procedural error and not arbitrary, capricious, or so grossly erroneous as to imply bad faith, and, furthermore, is *585supported by substantial evidence. Brewer v. United States Postal Service, 227 Ct.Cl. 276, 647 F.2d 1093 (1981), cert. denied, 454 U.S. 1144 (1982).
Accordingly, on consideration of the record and the parties’ submissions, and without oral argument, the petitioner’s request for review is denied and the decision of the MSPB is affirmed.
Petitioner’s motions for reconsideration were denied April 2,1982 and August 20,1982.